MEMO.ENDORSED

Case 7:17-cv-07948-NSR-JCM Document 86 Eiled 04/21/20 Page 1 of1
ase HI UTS NER ICN Document 85 Egg 04. Sa/36 Pade A of i

PORTALE}|RANDAZZO

James A. Randazzo, Esq.
jrandazzo@portalerandazzo.com
Direct Dial: 914-359-2410

April 20, 2020
VIA ECF

Honorable Nelson S. Roman
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10606

Re: Anthony DiPippo v. County of Putnam, et al.
17 Civ. 7948 (NSR) (JCM)

Dear Judge Roman:

This firm represents the Defendants in the above matter. On consent, I am requesting that
the status conference scheduled for April 24 at 11:30 a.m. be adjourned to a date after July 17,
2020 as Magistrate Judge McCarthy recently extended the discovery deadline to that date. (Doc.
No. 84).

Thank you for your courtesies. A

Respectfully,

   

JAR/cp
ce: Counsel of Record (Via ECF)

Due to an extension of the discovery deadlines, the Status Conf.
scheduled for April 24, 2020 is adjourned until July 24, 2020 at
11:30 am. Clerk of the Court requested to terminate the motion

 

 

 

 

 

 

 

 

 

 

(doc. 85).
Dated: April 21, 2020 SOORDERED.
oO et a
= Nelson S. Roman, U.S.DJ.

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED 245 MAIN STREET SUITE 340 WHITE PLAINS, NY 10601
DOC #: WWW.PORTALERANDAZZO.COM
DATE FILED: U | Zi 2, 26 MAIN: 914-359-2400 | Fax: 914-801-5447
